Citation Nr: 1033513	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  03-25 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected dorsolumbar strain.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Appellant served on active duty for training (ACTDUTRA) from 
July 1998 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board denied the Appellant's claim in May 2006.  In November 
2007, the Appellant's attorney and VA's General Counsel filed a 
joint motion with the United States Court of Appeals for Veterans 
Claims (CAVC) to vacate the Board's decision and remand the case.  
CAVC granted the motion.  The basis for the motion included VA's 
failure to issue statements of the case (SOCs) as to denials of 
service connection for thoracic strain and cervical spine strain.  
The case was also remanded for VA to obtain a new medical 
examination, and to assist the Appellant in obtaining private 
orthopedic and chiropractic records.

Procedurally, the Board notes that although the Appellant was 
issued a February 2010 Statement of the Case (SOC) pertaining to 
entitlement to service connection for cervical spine strain, to 
date, a substantive appeal (VA Form 9) has not been filed 
regarding this issue.  The Appellant and his attorney had 60 days 
from the date of the SOC notification letter (which is dated 
February 22, 2010) to file an appeal.  Although the Appellant's 
attorney submitted a letter to the Board in April 2010, less than 
60 days from the issuance of the February 22, 2010 SOC, in this 
letter she merely acknowledged that she had received the February 
22, 2010 SOC, but did not indicate an intention to file a 
substantive appeal.  She made no comments regarding the issue of 
service connection for cervical strain that can be construed as a 
substantive appeal.  As such, without a substantive appeal of 
record pertaining to this issue, the claim for service connection 
for a cervical strain is not subject to adjudication by the 
Board.  See 38 C.F.R. § 20.302(b).




REMAND

As will be explained below, the Board does not find that the 
directives of a March 2008 Board remand, which was issued to 
comply with the directives of the November 2007 CAVC order, have 
been fulfilled.  In this regard, the Board notes that CAVC has 
held that a remand by the Board confers on a claimant, as a 
matter of law, the right to compliance with the remand order, and 
that the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The CAVC also held that the Board 
errs in failing to ensure compliance with remand orders of the 
Board or the Court.  Id.  

First, the Board notes that the March 2008 remand specified that 
the Appellant should be issued a statement of the case (SOC) 
regarding the issue of service connection for thoracic strain and 
cervical spine strain.  Although the RO issued an SOC pertaining 
to cervical strain in February 2010, the RO did not issue an SOC 
pertaining to thoracic strain.  In terms of the procedural 
history of the claim for service connection for thoracic strain, 
the Appellant submitted a statement in October 2002 expressing 
his disagreement with an August 2002 denial of service connection 
for thoracic strain.  Although service connection was thereafter 
granted in January 2003 for thoracolumbar strain, the parties to 
the joint motion agreed that the claim of service connection for 
thoracic strain had not been resolved by the January 2003 action.  
It was agreed that an SOC was required.  The Board remanded for 
that purpose in March 2008.  (It appears that someone attached a 
"post-it" note to the Board's remand to point out that the 
issue had been granted in January 2003.  Such a reminder is not 
needed.  The Board noted the January 2003 grant in its remand, 
but nevertheless instructed the RO to issue the SOC in order to 
comply with the CAVC's remand.)  The Board will therefore remand 
the issue of entitlement to service connection for thoracic 
strain for issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240 (1990).  

Secondly, the Board finds that the June 2009 VA spine examiner's 
opinion does not comply with the directives of the Board's 2008 
remand.  Specifically, the Board's March 2008 remand directed the 
agency of original jurisdiction (AOJ) to obtain a VA spine 
examination by a physician with appropriate expertise to 
determine the current degree of disability experienced by the 
Appellant due to his service-connected dorsolumbar strain.  The 
Board remand specified that the examiner should reconcile his/her 
findings with the results of a March 2002 VA examination, a June 
2005 VA examination, VA outpatient treatment reports, and any 
private treatment reports that reflected treatment for his 
dorsolumbar strain.  Although the June 2009 examiner conducted a 
thorough examination of the Veteran's lumbar spine, beyond an 
objective examination-i.e. range of motion testing, the only 
additional statement made was to say that based on the 
examination and all available data in the claimant's file, he 
found no substantial difference in clinical assessments and 
opinions rendered by others.  Contrary to the dictates of the 
Board's 2008 remand, the June 2009 examiner failed to discuss any 
particular evidence or document, and made no mention of either 
the March 2002 or June 2005 VA examinations.  The Board remand 
directed that a new VA examination should be obtained to comply 
with a November 2007 joint motion which determined that the June 
2005 VA examination was inadequate for rating purposes in part, 
because the examiner failed to reconcile her finding of a normal 
spine curvature with the results of a March 2002 MRI which 
revealed evidence of minimal scoliosis of the lumbar spine.  Here 
again, the most recent June 2009 VA examiner stated that he found 
no substantial differences in the clinical assessments and 
opinions rendered by others.  However, this statement is 
inconsistent with his finding of a normal spine curvature with no 
sign of scoliosis, and the March 2002 finding of minimal 
scoliosis.  It calls into question whether the examiner reviewed 
the relevant records in the claims file, and is too vague of a 
statement to be relied upon.  In summary, despite the June 2009 
examiner's statement that his clinical assessment was not 
substantially different than the other opinions of record, the 
March 2002 MRI finding must be addressed and reconciled by the VA 
examiner.  As such, because the June 2009 examiner did not 
specifically discuss any prior evidence in the claims file, 
despite the directive requesting that he reconcile the 
conflicting findings of record, the Board finds that the 
Appellant should be afforded another VA examination to assess the 
current status of his dorsolumbar strain.

On remand, the examiner should discuss or reconcile the 
conflicting evidence of record, in particular the 2002 MRI 
impression of minimal scoliosis, and the later evaluations which 
found a normal spine curvature.  See June 2005 and June 2009 VA 
examinations.  All indicated studies, tests, and evaluations 
deemed necessary should be performed and the results noted in the 
examination report.  All functional losses due to pain, 
fatigability, weakness, etc., should be equated to limitation of 
motion beyond the limitations shown clinically.

The Board notes that records have been obtained from Arlington 
Chiropractic Clinic, Ohio Orthopedic Center of Excellence, Ohio 
Orthopedic surgery institute, Chiropractic Wellness Center; M.D., 
M.D.; G.K., D.O., of Spinal and Orthopaedic Medicine Associates, 
E.B., D.O., S.P., D.C. of the Arlington Chiropractic Clinic, and 
L.C., D.O.  The claims file does not contain private records from 
Wedgewood Urgent Care, Riverside Methodist Hospital, Coshocton 
County Memorial Hospital, or Mount Carmel Health.  The AOJ should 
obtain Authorization and Consent to Release Information forms 
from the appellant pertaining to these facilities, and attempt to 
obtain the records to assist the appellant in developing his 
claim.  If VA makes reasonable efforts to obtain the records and 
is unable to secure them, VA must notify the appellant and give 
him an opportunity to obtain the records.  See 38 C.F.R. 
§ 3.159(e)(1).

Accordingly, the case is REMANDED for the following action:

1.  Prepare an SOC in accordance with 38 
C.F.R. § 19.29 (2009) on the issue of 
entitlement to service connection for a 
thoracic strain.  (This should be done 
despite the 2003 grant.)  If, and only if, 
the Appellant files a timely substantive 
appeal, the issue should be returned to the 
Board.

2.  Contact the appellant to obtain the 
names and addresses of all medical care 
providers who have treated him for a back 
disability.  After securing the necessary 
releases, obtain those records that have 
not previously been secured including 
private treatment records from Wedgewood 
Urgent Care, Riverside Methodist Hospital, 
Coshocton County Memorial Hospital, and 
Mount Carmel Health.  If VA makes 
reasonable efforts to obtain the records 
and is unable to secure them, a negative 
reply should be included in the claims 
file, and the claimant should be notified 
of VA's inability to obtain the records, 
and the appellant should be afforded an 
opportunity to obtain the records.  See 
38 C.F.R. § 3.159(e)(1).

3.  After the above-requested development 
is accomplished, arrange for the Appellant 
to undergo a VA spine examination by a 
physician with appropriate expertise to 
determine the current degree of disability 
experienced by the Appellant due to his 
service-connected dorsolumbar strain.  The 
examiner should be specifically asked to 
reconcile his/her findings with the results 
of the March 2002 MRI that showed evidence 
of minimal scoliosis, and the June 2005 and 
June 2009 VA examiners' determinations that 
the appellant had a normal curvature of the 
spine.  All indicated studies, tests, and 
evaluations deemed necessary should be 
performed and the results noted in the 
examination report.  The examiner should 
conduct lumbar spine range of motion 
testing, and attempt to obtain accurate 
results that can be utilized in evaluating 
the severity of the Appellant's dorsolumbar 
strain.  All functional losses due to pain, 
fatigability, weakness, etc., should be 
equated to limitation of motion beyond the 
limitations shown clinically.

(The appellant is hereby notified that it 
is his responsibility to report for 
scheduled examination and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 
(2009).)

4.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed.  In particular, review the 
requested examination report to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand, and if it is not, take corrective 
action.

5.  After undertaking any other development 
deemed appropriate, re- adjudicate the 
issue on appeal.  If the benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.   Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Appellants Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

